993 F.2d 228w
61 USLW 2707
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Crystal CAUDILL, Plaintiff-Appellant,v.BLUE CROSS AND BLUE SHIELD OF NORTH CAROLINA, INC.;  BlueCross and Blue Shield Association, Defendants-Appellees.
No. 92-2259.
United States Court of Appeals,Fourth Circuit.
Argued:  March 4, 1993Decided:  April 29, 1993
NOTE: THE COURT HAS WITHDRAWN THIS OPINION